PER CURIAM.
Joseph Michael Johnson appeals his convictions and sentences for sexual battery and lewd and lascivious behavior. We affirm the convictions, but reverse for resentencing. Because the trial court did not consider a sentencing guidelines scoresheet when sentencing the defendant for the lewd and las*1113civious conviction, the case must be remanded for resentencing on that count. See Lamb v. State, 532 So.2d 1051 (Fla.1988); Salazar v. State, 662 So.2d 1294 (Fla. 2d DCA 1995); Gaither v. State, 614 So.2d 29 (Fla. 2d DCA 1998).
DANAHY, A.C.J., and PARKER and FULMER, JJ., concur.